UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 4, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file No. 0-11003 WEGENER CORPORATION (Exact name of registrant as specified in its charter) Delaware 81-0371341 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11350 Technology Circle, Johns Creek, Georgia 30097-1502 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(770) 623-0096 Registrant’s web site:HTTP://WWW.WEGENER.COM Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value 13,147,051 Shares Class Outstanding at March 31, 2011 WEGENER CORPORATION AND SUBSIDIARY Form 10-Q For the Quarter Ended March 4, 2011 INDEX PART I. Financial Information Item 1. Financial Statements Introduction 3 Consolidated Statements of Operations (Unaudited) - Three and Six Months Ended March 4, 2011 and February 26, 2010 4 Consolidated Balance Sheets – March 4, 2011 (Unaudited)and September 3, 2010 5 Consolidated Statements of (Capital Deficit) Shareholders' Equity (Unaudited) - Six Months Ended March 4, 2011 and February 26, 2010 6 Consolidated Statements of Cash Flows (Unaudited) - Six Months Ended March 4, 2011 and February 26, 2010 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 23 PART II. Other Information Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 6. Exhibits 26 Signatures 27 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTRODUCTION - CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements of Wegenerä Corporation (the “Company”, “Wegener”, “we”, “our” or “us”) included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The consolidated statements of operations for the three and six months ended March 4, 2011, and February 26, 2010; the consolidated balance sheet as of March 4, 2011; the consolidated statements of (capital deficit) shareholders' equity for the six months ended March 4, 2011, and February 26, 2010; and the consolidated statements of cash flows for the six months ended March 4, 2011, and February 26, 2010, have been prepared without audit.The consolidated balance sheet as of September 3, 2010 has been audited by independent registered public accountants.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures herein are adequate to make the information presented not misleading.It is suggested that these unaudited consolidated financial statements be read in conjunction with the audited financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended September 3, 2010, File No. 0-11003.These consolidated financial statements include the accounts of Wegener Communications, Inc. (WCI), our wholly-owned subsidiary. In the opinion of the Company, the statements for the unaudited interim periods presented include all adjustments, which were of a normal recurring nature, necessary to present a fair statement of the results of such interim periods.The results of operations for the interim periods presented are not necessarily indicative of the results of operations for the entire year. 3 WEGENER CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six Months ended March 4, February 26, March 4, February 26, Revenues, net $ Operating costs and expenses Cost of product sold Selling, general and administrative Research and development Operating costs and expenses Operating loss ) Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Shares used in per share calculation Basic and diluted See accompanying notes to consolidated financial statements. 4 WEGENER CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 4, (Unaudited) September 3, Assets Current assets Cash $ $ Accounts receivable, net Inventories, net Other Total current assets Property and equipment, net Capitalized software costs, net Other assets Total assets $ $ Liabilities and Capital Deficit Current liabilities Line of credit-related party $ $ Accounts payable Accrued expenses Deferred revenue Customer deposits Total current liabilities Commitments and contingencies Capital deficit Preferred stock, $20.00 par value; 250,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 30,000,000 shares authorized; 13,147,051 and 12,647,051 shares issued and outstanding Additional paid-in capital ) Accumulated deficit ) ) Total capital deficit ) ) Total liabilities and capital deficit $ $ See accompanying notes to consolidated financial statements. 5 WEGENER CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF (CAPITAL DEFICIT) SHAREHOLDERS’ EQUITY (Unaudited) Common Stock Shares Amount Additional Paid-in Capital Accumulated Deficit Balance at August 28, 2009 $ $ $ ) Net loss for the six months - - - ) BALANCE at February 26, 2010 $ $ $ ) Balance at September 3, 2010 $ $ $ ) Common stock awards - Share-based compensation - - - Net loss for the six months - - - ) BALANCE at March 4, 2011 $ $ $ ) See accompanying notes to consolidated financial statements. 6 WEGENER CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended March 4, February 26, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by (used for) operating activities: Depreciation and amortization Share-based compensation expense - Increase in provision for bad debts Increase in provision for inventory reserves Increase in provision for warranty reserves - Changes in assets and liabilities Account receivable ) Inventories Other assets ) ) Account payable ) ) Accrued expenses Deferred revenue ) ) Customer deposits ) Net cash provided by (used for) operating activities ) Cash flows from investing activities Property and equipment expenditures ) ) Capitalized software additions ) ) License agreement, patent, and trademark expenditures - ) Net cash used for investing activities ) ) Cash flows from financing activities Change in borrowings under revolving line of credit Proceeds from note payable - Net cashprovided by financing activities Increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ See accompanying notes to consolidated financial statements. 7 WEGENER CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note1 Liquidity and Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and liquidation of liabilities in the normal course of business and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. We have experienced recurring net losses from operations, which have caused an accumulated deficit of approximately $21,261,000 at March 4, 2011.We had a working capital deficit of approximately $4,032,000 at March 4, 2011 compared to working capital deficits of $3,248,000 at September 3, 2010 and $1,139,000 at August 28, 2009. During the first and second quarters of fiscal 2011 bookings were approximately $3.2 and $0.7 million, respectively, compared to $1.8 and $2.1 million, respectively, in the same periods of fiscal 2010.Subsequent to March 4, 2011, additional bookings through April 7, 2011, were approximately $941,000 which are scheduled to ship during the third and fourth quarters of fiscal 2011.During fiscal 2010 and fiscal 2009 bookings were $8.3 million and $5.5 million, respectively.These bookings, as well as our fiscal 2008 bookings, particularly during the fourth quarter of fiscal 2008, were well below our expectations primarily as a result of customer delays in purchasing decisions, deferral of project expenditures and general adverse economic and credit conditions. Our backlog scheduled to ship within eighteen months was approximately $5.9 million at March 4, 2011, compared to $6.0 million at September 3, 2010, and $5.0 million at February 26, 2010.The total multi-year backlog at March 4, 2011 was approximately $5.9 million, compared to $6.1 million at September 3, 2010 and $6.2 million at February 26, 2010. Approximately $2.5 million of the March 4, 2011backlog is scheduled to ship during the remainder of fiscal 2011. Our bookings and revenues to date in fiscal 2011 and during fiscal 2010 and fiscal 2009 have been insufficient to attain profitable operations andto provide adequate levels of cash flow from operations.In addition, significant fiscal 2011 shippable bookings are currently required to meet our quarterly financial and cash flow projections for the remainder of fiscal 2011. During the prior three fiscal years, we made reductions in headcount, engineering consulting, and other operating and overhead expenses.Beginning in January 2009 and continuing throughout fiscal 2010, we reduced paid working hours Company-wide by approximately 10%.During the first quarter of fiscal 2011, to increase engineering capacity, the 10% reduction in paid working hours was eliminated for engineering personnel.During fiscal 2009 and fiscal 2010, as well as to date in fiscal 2011, due to insufficient cash flow from operations and borrowing limitations under our loan facility, we negotiated extended payment terms with our two offshore vendors and have been extending other vendors well beyond normal payment terms. Until such vendors are paid within normal payment terms, no assurances can be given that required services and materials needed to support operations will continue to be provided.In addition, no assurances can be given that vendors will not pursue legal means to collect past due balances owed.Any interruption of services or materials or initiation of legal means to collect balances owed would likely have an adverse impact on our operations and could impact our ability to continue as a going concern. At March 4, 2011, our primary source of liquidity was a $4,250,000 loan facility, which initially matured on April 7, 2011.The loan facility automatically renews for successive twelve (12) month periods provided, however, the lender may terminate the facility by providing a ninety (90) day written notice of termination at any time after April 7, 2011.No assurances may be given that subsequent to April 7, 2011, our loan facility will continue for the duration of the twelve month renewal period.In the event of a ninety day notice of termination of our loan facility, we would need to obtain additional credit facilities or raise additional capital to continue as a going concern and to execute our business plan.There is no assurance that such financing would be available or, if available, that we would be able to complete financing on satisfactory terms. Our cash flow requirements during the first six months of fiscal 2011 were financed by our line of credit borrowings and our working capital. Our net borrowings under our loan facility increased $400,000 to the maximum credit limit of $4,250,000 at March 4, 2011 from $3,850,000 at September 3, 2010.At April 7, 2011, the outstanding balance on the line of credit remained at $4,250,000 and our cash balances were approximately $427,000. With our line of credit currently at the maximum limit, our very near term liquidity is dependent on our working capital and primarily on the timely collection of accounts receivable balances and conversion of inventory into receivable balances. During the second quarter of fiscal 2011 and continuing to date, the days outstanding of our accounts receivable has increased beyond our expectations, primarily due to a delay in payment from one customer, which has adversely impacted our cash balances. Our low level of bookings has lengthened the cycle of conversion of inventory into receivable balances and then into cash balances. 8 WEGENER CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Our near term liquidity and ability to continue as a going concern is dependent on our ability to timely collect our existing accounts receivable balances and to generate sufficient new orders and revenues in the very near term to provide sufficient cash flow from operations to pay our current level of operating expenses, to provide for inventory purchases and to reduce past due amounts owed to vendors and service providers. No assurances may be given that the Company will be able to achieve sufficient levels of new orders in the near term to provide adequate levels of cash flow from operations.Should we be unable to achieve near term profitability and generate sufficient cash flow from operations, we would need to raise additional capital or obtain additional borrowings beyond our existing loan facility. We currently have limited sources of capital, including the public and private placement of equity securities and additional debt financing.No assurances can be given that additional capital or borrowings would be available to allow us to continue as a going concern. If near term shippable bookings are insufficient to provide adequate levels of near term liquidity and any required additional capital or borrowings are unavailable we will likely be forced to enter into federal bankruptcy proceedings. Note 2Significant Accounting Policies The significant accounting policies followed by the Company are set forth in Note 2 to our audited consolidated financial statements included in the Annual Report on Form 10-K for the year ended September 3, 2010. The following are updates to those policies. Recently Adopted Accounting Guidance On September 4, 2010, we adopted guidance issued by the Financial Accounting Standards Board (“FASB”) on revenue recognition. Under the new guidance on arrangements that include software elements, tangible products that have software components that are essential to the functionality of the tangible product are no longer within the scope of the software revenue recognition guidance, and software-enabled products are now subject to other relevant revenue recognition guidance. Additionally, the FASB issued guidance on revenue arrangements with multiple deliverables that are outside the scope of the software revenue recognition guidance. Under the new guidance, when vendor specific objective evidence or third party evidence of the selling price for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of revenue recognition. Adoption of the new guidance did not have a material impact on our consolidated financial statements or result in any change in our units of accounting or timing of revenue recognition and is not expected to have a material impact in subsequent periods. Revenue Recognition Our principal sources of revenue are from the sale of satellite communications equipment (“hardware products”) and network control software products (“software products”), and product repair services, extended maintenance contracts and installation and training services (“services”).Historically, product repair services, maintenance contracts and installation and training services are less than 10% of our net revenues.Our revenue recognition policies are in compliance with FASB Accounting Standards Codification (ASC) Topic 605 “Revenue Recognition.”Revenue is recognized when persuasive evidence of an agreement with the customer exists, delivery has occurred or services have been provided, the sales price is fixed or determinable, collectability is reasonably assured, and risk of loss and title have transferred to the customer.Revenue from hardware product sales is recognized when risk of loss and title has transferred which is generally upon shipment.In some cases, particularly with international shipments, customer contracts are fulfilled under terms known as ex-works, in accordance with international commercial terms.In these instances, revenue is recognized upon delivery, which is the date that the goods are made available to the customer as requested by the customer and no further obligations of the Company remain. Hardware products are typically sold on a stand-alone basis but may include hardware maintenance contracts.Embedded in our hardware products is internally developed software of varying applications that function together with the hardware to deliver the product's essential functionality.The embedded software is not sold separately, is not a significant focus of the marketing effort and we do not provide post-contract customer support specific to embedded software.The functionality that the software provides is marketed as part of the overall product.When arrangements contain multiple elements, the deliverables are separated into more than one unit of accounting when the following criteria are met: (i)the delivered element(s) has value to the customer on a stand-alone basis, and (ii)if a general right of return exists relative to the delivered item, delivery or performance of the undelivered element(s) is probable and substantially in the control of the Company. We allocate revenue to all deliverables based on their relative selling prices. In such circumstances, we use a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i)vendor-specific objective evidence of selling price (“VSOE”), (ii)third-party evidence of selling price (“TPE”), and (iii)management’s best estimate of the selling price (“BESP”). VSOE generally exists only when we sell the deliverable separately and is the price actually charged by the Company for that deliverable. The objective of BESP is to determine the price at which the Company would transact a sale if the product or service were sold on a stand-alone basis. We determine the BESP for a product or service by considering multiple 9 WEGENER CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) factors including, but not limited to, geographies, market conditions, competitive landscape, internal costs, gross margin objectives, and pricing practices.If a delivered element does not meet the criteria in the applicable accounting guidance to be considered a separate unit of accounting, revenue is deferred until the undelivered elements are fulfilled.Accordingly, the determination of BESP can impact the timing of revenue recognition for an arrangement. Service revenues are recognized at the time of performance.Extended maintenance contract revenues are recognized ratably over the term of the arrangement, which is typically one year.For network control software products we recognize revenue in accordance with the applicable software revenue recognition guidance as previously discussed in our most recent annual report on Form 10K.Typical deliverables in a software arrangement may include network control software, extended software maintenance contracts, training and installation.Provisions for returns, discounts and trade-ins, based on historical experience, have not been material. We recognize revenue in certain circumstances before delivery has occurred (commonly referred to as “bill and hold” transactions).In such circumstances, among other things, risk of ownership has passed to the buyer, the buyer has made a written fixed commitment to purchase the finished goods, the buyer has requested the finished goods to be held for future delivery as scheduled and designated by the buyer, and no additional performance obligations by the Company exist.For these transactions, the finished goods are segregated from inventory and normal billing and credit terms are granted.During the six months ended March 4, 2011, approximately $550,000 of revenues to one customer were recorded as bill and hold transactions. We have included all shipping and handling billings to customers in revenues, and freight costs incurred for product shipments have been included in cost of products sold. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Examples include valuation allowances for deferred tax assets, and provisions for bad debts, inventory obsolescence and accrued expenses.Actual results could differ from these estimates. Fiscal Year We use a fifty-two, fifty-three week year.The fiscal year ends on the Friday closest to August 31.The first six months of fiscal years 2011 and 2010 both contained twenty-six weeks.Fiscal year 2011 contains fifty-two weeks while 2010 contained fifty-three weeks. Note 3Accounts Receivable Accounts receivable are summarized as follows: March 4, (Unaudited) September 3, Accounts receivable – trade $
